Citation Nr: 1222013	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  03-23 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Phoenix, Arizona


THE ISSUE

Entitlement to an increase in a 30 percent rating for residuals of hyperthyroidism.  


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from June 1968 to March 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2002 RO rating decision.

A hearing was held before the undersigned in March 2012.  

The Board notes that in a February 2012 statement, the Veteran raised the issue of entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance of another person or by reason of being housebound.  That issue is not before the Board at this time and is referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded a VA examination in June 2010.  Since that time, the Veteran testified that his weight would fluctuate sometimes up to twenty pounds in a one-month period.  He also stated that he experienced mental issues such as forgetfulness and depression; that he suffered from muscle weakness, especially on his right side; and that he had sleep problems.  This raises a question as to the current severity of his service-connected residuals of hyperthyroidism.  Additionally, the Veteran's representative has specifically requested that he be scheduled for an additional VA examination.  As such, the Veteran should undergo a contemporaneous VA examination to assess the current nature, extent and severity of his disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  

Prior to the examination, any outstanding records of pertinent treatment should be obtained and added to the record.  

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have treated him for residuals of hyperthyroidism (or thyroid-related problems) since December 2010.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  Specifically, VA treatment records since December 2010 should be obtained.  

2.  Schedule the Veteran for a VA examination to determine the severity of his service-connected residuals of hyperthyroidism.  The claims folder should be provided to and reviewed by the examiner in conjunction with the examination.  All signs and symptoms necessary for rating the Veteran's service-connected residuals hyperthyroidism should be reported in detail, (including all information necessary for rating such disability under Diagnostic Code 7903).  The examiner should specifically indicate whether the Veteran's residuals of hyperthyroidism involve muscular weakness, mental disturbance, and weight gain.  Additionally, the examiner should discuss whether the Veteran's residuals of hyperthyroidism are manifested by cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute) and sleepiness.  

The examiner should also specifically provide an opinion as to the impact of the Veteran's service-connected residuals of hyperthyroidism on his ability to obtain or maintain employment.  

3.  Thereafter, readjudicate the appeal.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative, and provide an opportunity to respond, before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


